The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 105-114 are under examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105-114 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 105-114 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 In the instant case, claims 105 and  111 each recite the limitation: “performing template directed nucleic acid polymerization of the hybridized oligonucleotides, thereby covalently attaching the oligonucleotides to at least a portion of the target nucleic acid in each partition”. 
The metes and bounds of this limitation are not clear as the limitation “template directed nucleic acid polymerization of the hybridized oligonucleotides” is interpreted as extension of the hybridized oligonucleotides using target nucleic acid as a template. Therefore, it is not clear how extension of a hybridized oligonucleotide leads to covalent attachment of this hybridized oligonucleotide to the target nucleic acid.
 Additionally, claims 105-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In the instant case, claims 105 and  111 each recite the limitation: “performing template directed nucleic acid polymerization of the hybridized oligonucleotides, thereby covalently attaching the oligonucleotides to at least a portion of the target nucleic acid in each partition”. Therefore, the claimed method requires that hybridized oligonucleotide sequences are extended along a template sequence and then undergo certain steps that result in covalent attachment of the hybridized sequences to the target (template) sequence. However, it is not clear from the claimed invention what steps are required to result in covalent attachment.
As claims 106-110, which depend from claim 105, and claims 112-114, which depend from claim 111,  do not further clarify the limitation recited above,  they are also considered indefinite.
Claims 105 and 111 also recite the limitation "the oligonucleotide primers" in several limitations including “optionally cleaving the oligonucleotide primers conjugated to the plurality of particles from the particles”; “ hybridizing the capture sequence, or a portion thereof, of the oligonucleotide primers , thereby covalently attaching the oligonucleotide primers”; and “ligating the oligonucleotide primers to at least a portion of the target nucleic acid in each partition”.  
There is insufficient antecedent basis for the limitation "the oligonucleotide primers" in the claims because the previous limitations of independent claims 105 and 111 recite the limitation “a particle comprising a population of oligonucleotides having a barcode unique for that particle”  but do not recite oligonucleotide primers.
As claims 106-110, which depend from claim 105, and claims 112-114, which depend from claim 111,  do not further clarify the limitation recited above,  they are also considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Hayden 
Claim(s) 105, 107,108 and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden (US20110028334).
Hayden teaches analysis of nucleic acid by amplification of a target DNA sample with capture primers and reverse primers to yield a first amplification product which is in turn used as a template using the same primers to yield a second amplification product. The second amplification products are captured on beads by hybridization of bead-bound capture sequences to complementary sequence at the 3’ end of the second amplification products(e.g. para 0006, pg. 1; Example 1, p. 16-17; Fig. 1C). 
Hayden teaches the beads comprise capture sequences and capture primers (e.g. the capture primer comprises: i) a 3' region configured to hybridize to the target nucleic acid (e.g., such that it can be extended by a polymerase), and ii) a 5' region comprising a capture sequence; as in para 0006, pg. 1; a solid support linked to a plurality of  capture sequences and capture primers composed of a 3' target specific portion and a 5' capture sequence portion as in para 0029, pg. 3). Hayden also teaches the capture primer comprises a barcode sequence (e.g. para 0016, pg. 2). 
Hayden teaches hybridization of the  second amplification products (e.g. FIG. 1C shows a solid support bead linked to a plurality of capture sequences (left side), where an amplified target sequence is hybridized to a capture sequence as in para 0032, pg. 4) and  extension of capture sequence in which the target sequence is the template (e.g. FIG. 1C also shows (right side) the capture sequences extended (along the target sequence) as the result of clonal amplification (e.g., emulsion PCR or bridge PCR) as in para 0032, pg. 4). 
 Hayden teaches sequencing after extension of the capture sequences (e.g. para 0036, pg. 4; para 0140, para 0142, pg. 17). A preferred embodiment of Hayden recites deposition of beads into individual wells on a flat surface (e.g. para 0140, pg. 17) and pyrosequencing (e.g. para 0042, pg. 5; para 0141, pg. 17). 
Regarding the limitation: providing a plurality of partitions, the instant specification teaches virtual partitions, in which individual oligonucleotides comprising barcode sequences are each considered a partition(e.g. para 0057, pg. 20; instant specification). 
Therefore, as Hayden teaches capture primers comprising barcodes (e.g. para 0016, pg. 2) and linked to individual beads(e.g. para 0029, pg. 3), Hayden teaches the limitation: providing a plurality of partitions, wherein each partition comprises: a particle comprising a population of oligonucleotides having a barcode unique for that particle and a capture sequence as recited in claim 105.
As Hayden teaches providing a target DNA sample  and contacting the bead – bound capture sequences with second amplification products (i.e. target nucleic acid) (e.g. para 0006, pg. 1; para 0032, pg. 4; Example 1, p. 16-17; Fig. 1C); they teach the limitation: and a sample comprising a target nucleic acid, wherein the target nucleic acid is DNA as recited in claim 105.
As Hayden teaches hybridization of the second amplification products and  extension of capture sequence ( i.e. template directed nucleic acid polymerization) in which the target sequence is the template (e.g. para 0032, pg. 4; Fig. 1C), Hayden teaches the limitation: performing (a) or (b), wherein (a) comprises hybridizing the capture sequence, or a portion thereof, of the oligonucleotide primers to at least a portion of the target nucleic acid in each partition, and performing template directed nucleic acid polymerization of the hybridized oligonucleotide primers as recited in claim 105.
Additionally, insofar as the “thereby” statement is a necessary outcome of the hybridization, it is met, and that beyond that, this portion of the claim is unclear as to what further process limitation is required.  In the interest of compact prosecution, the reference that meets the clearly stated process limitation is applied.
 Therefore, as Hayden teaches the limitation: performing template directed nucleic acid polymerization of the hybridized oligonucleotides, they also teach the limitation: thereby covalently attaching the oligonucleotides to at least a portion of the target nucleic acid in each partition as recited in claim 105.
As Hayden teaches deposition of beads into individual wells or on a flat surface (e.g. para 0140, pg. 17) and pyrosequencing (e.g. para 0042, pg. 5; para 0141, pg. 17), they teach the limitation: combining the partitions; and performing high throughput sequencing as recited in claim 105.
Hayden teaches an embodiment in which a mixture of beads comprising captured second amplification products undergo emulsion PCR prior to sequencing (e.g. Example 1, pg. 16-17). Therefore, Hayden teaches the limitation: combining partitions (i.e. mixture of beads) and then performing template directed nucleic acid polymerization of the hybridized oligonucleotides (e.g. emulsion PCR as in para 0032, pg. 4; Fig. 1C) as recited in claim 107.
Therefore, Hayden also teaches claim 111.
As Hayden also teaches deposition of beads into individual wells of a multi-well plate or on a flat surface after emulsion PCR (e.g. para 0042, pg. 5; para 0140, pg. 17), they teach the limitation: wherein the method comprises performing template directed nucleic acid polymerization of the hybridized oligonucleotides (e.g. emulsion PCR as in para 0032, pg. 4; Fig. 1C), and then combining the partitions (i.e. combined beads within one plate) as recited in claim 108.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hayden and Gormley et al.
Claims 105, 107 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Gormley et al. (US20100041561).
Hayden teaches analysis of nucleic acid by amplification of a target DNA sample with capture primers and reverse primers to yield a first amplification product which is in turn used as a template using the same primers to yield a second amplification product. The second amplification products are captured on beads by hybridization of bead-bound capture sequences to complementary sequence at the 3’ end of the second amplification products(e.g. para 0006, pg. 1; Example 1, p. 16-17; Fig. 1C). 
Hayden teaches the beads comprise capture sequences and capture primers (e.g. the capture primer comprises: i) a 3' region configured to hybridize to the target nucleic acid (e.g., such that it can be extended by a polymerase), and ii) a 5' region comprising a capture sequence; as in para 0006, pg. 1; a solid support linked to a plurality of  capture sequences and capture primers composed of a 3' target specific portion and a 5' capture sequence portion as in para 0029, pg. 3). Hayden also teaches the capture primer comprises a barcode sequence (e.g. para 0016, pg. 2). 
Hayden teaches hybridization of the  second amplification products (e.g. FIG. 1C shows a solid support bead linked to a plurality of capture sequences (left side), where an amplified target sequence is hybridized to a capture sequence as in para 0032, pg. 4) and  extension of capture sequence in which the target sequence is the template (e.g. FIG. 1C also shows (right side) the capture sequences extended (along the target sequence) as the result of clonal amplification (e.g., emulsion PCR or bridge PCR) as in para 0032, pg. 4). 
 Hayden teaches sequencing after extension of the capture sequences (e.g. para 0036, pg. 4; para 0140, para 0142, pg. 17). A preferred embodiment of Hayden recites deposition of beads into individual wells on a flat surface (e.g. para 0140, pg. 17) and pyrosequencing (e.g. para 0042, pg. 5; para 0141, pg. 17). 
Regarding the limitation: providing a plurality of partitions, the instant specification teaches virtual partitions, in which individual oligonucleotides comprising barcode sequences are each considered a partition(e.g. para 0057, pg. 20; instant specification). 
Therefore, as Hayden teaches capture primers comprising barcodes (e.g. para 0016, pg. 2) and linked to individual beads(e.g. para 0029, pg. 3), Hayden teaches the limitation: providing a plurality of partitions, wherein each partition comprises: a particle comprising a population of oligonucleotides having a barcode unique for that particle and a capture sequence as recited in claim 105.
As Hayden teaches providing a target DNA sample  and contacting the bead – bound capture sequences with second amplification products (i.e. target nucleic acid) (e.g. para 0006, pg. 1; para 0032, pg. 4; Example 1, p. 16-17; Fig. 1C); they teach the limitation: and a sample comprising a target nucleic acid, wherein the target nucleic acid is DNA as recited in claim 105.
As Hayden teaches deposition of beads comprising target nucleic acid sequences into individual wells or on a flat surface (e.g. para 0140, pg. 17) and pyrosequencing (e.g. para 0042, pg. 5; para 0141, pg. 17), they teach the limitation: combining the partitions; and performing high throughput sequencing as recited in claim 105.
In the embodiment comprising ligating the oligonucleotide primers to the target as recited in claim 105:
 Hayden also teaches ligation of adaptors to target nucleic acid during sequencing (e.g. para 0042-0044, pg. 5). However, they do not expressly teach ligation of target nucleic acid to oligonucleotides that were conjugated to particles.
Prior to the filing date of the claimed invention, Gormley et al. teach ligating target DNA to primers that are bound to a solid support to facilitate amplification of target nucleic acid (e.g. para 0014-16, pg. 2) prior to sequencing(e.g. para 0080, pg. 8). 
Therefore, Gormley et al. render obvious the limitation: ligating the oligonucleotide primers to at least a portion of the target nucleic acid in each partition as recited in claim 105.
Additionally, insofar as the “thereby” statement is a necessary outcome of the ligation, it is met, and that beyond that, this portion of the claim is unclear as to what further process limitation is required.  In the interest of compact prosecution, the reference that meets the clearly stated process limitation is applied.
 Therefore, as Gormley et al. teach the limitation: ligating the oligonucleotide primers to at least a portion of the target nucleic acid, they also teach the limitation: thereby covalently attaching the oligonucleotides to at least a portion of the target nucleic acid in each partition as recited in claim 105.
 Therefore, as both Hayden et al. and Gormley et al. teach sequencing methods comprising target DNA bound to a solid support, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hayden to include ligating target DNA to primers that are bound to a solid support to facilitate amplification of target nucleic acid prior to sequencing as taught by Gormley as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of analyzing the nucleic acid of a plurality of cells. Furthermore,  a skilled artisan would recognize that the substitution of one method of linking target nucleic acid sequences to a solid support (i.e. by hybridization to surface bound oligonucleotides) with another (i.e. by ligation to surface bound oligonucleotides) would result in the predictable outcome of a method of analyzing a target nucleic acid of a plurality of cells.
Therefore, the combined teachings of Hayden and Gormley et al. render obvious claim 105.
Furthermore, Hayden teaches an embodiment in which a mixture of beads comprising captured second amplification products undergo emulsion PCR prior to sequencing (e.g. Example 1, pg. 16-17). 
Therefore, the combined teachings of Hayden and Gormley et al. render obvious the limitation: combining partitions (i.e. mixture of beads) and then performing template directed nucleic acid polymerization of the hybridized oligonucleotides (e.g. emulsion PCR as in para 0032, pg. 4; Fig. 1C) as recited in claim 107.
As Hayden also teaches deposition of beads into individual wells of a multi-well plate or on a flat surface after emulsion PCR (e.g. para 0042, pg. 5; para 0140, pg. 17), the combined teachings of Hayden and Gormley et al. render obvious the limitation: wherein the method comprises performing template directed nucleic acid polymerization of the hybridized oligonucleotides (e.g. emulsion PCR as in para 0032, pg. 4; Fig. 1C), and then combining the partitions (i.e. combined beads within one plate) as recited in claim 108.

Hayden and Roesler et al.
Claims 106 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Roesler et al. (US20100248991).
The teachings of Hayden as applied above are incorporated in this rejection.
Hayden teaches a method of analyzing target nucleic acid using surface bound barcoded oligonucleotide sequences that hybridize to target nucleic acid. However, they do not teach claims 106 and 112.
Roesler et al. teach methods are known in the art comprising capturing target nucleic acid with primers attached to a bead and cleaving primers from bead prior to PCR amplification ( e.g. para 0050,pg. 2-3; Fig. 1).
Therefore,  as both Hayden and Roesler et al. teach methods comprising hybridizing target nucleic acid to oligonucleotide primers associated with a bead, it  would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method taught by Hayden to include oligonucleotide primers associated with a bead that capture target nucleic acid and are cleaved from  the bead prior to amplification of target as taught by Roesler et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would result in the predictable outcome of a method of analyzing a target nucleic acid of a plurality of cells.
Therefore, the combined teachings of Hayden and Roesler et al. render obvious claims 106 and 112.

Hayden and Mathies et al.
Claims 109, 110, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Mathies et al. (US20100285975).
The teachings of Hayden as applied above are incorporated in this rejection.
Hayden teaches a method of analyzing target nucleic acid using surface bound barcoded oligonucleotide sequences. However, they do not teach claims 109,110,113 and 114.
Mathies et al. teach a microfluidic method of analyzing nucleic acid sequences in which a bead functionalized with an amplification primer, a single cell and amplification reagents are encapsulated in individual droplets. Cells are lysed and released genomic DNA is subjected to amplification using the surface bound primers (e.g. para 0017, pg. 2; para 0071-0072, pg. 8; Fig. 1). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method  of Hayden to feature microfluidic droplet-based analysis of target nucleic acid from a single cell as taught by Mathies et al. as a skilled artisan would have recognized the advantage of performing single cell analysis using bead bound primers in a droplet based analysis (e.g. efficient single molecule amplification  and effective product transfer as in para 0009, pg. 1, Mathies).
As Mathies et al. teach cell lysis to release genomic DNA for analysis (e.g. para 0017, pg. 2; para 0070-0072, pg. 8; Fig. 1), the combined teachings of Hayden and Mathies et al. render obvious claims 109 and 110.
Furthermore, as Mathies et al. teach analysis of target nucleic acid from a cell, the combined teachings of Hayden and Mathies et al. render obvious the limitation: wherein the sample comprising target nucleic acid comprises a cell containing the target nucleic acid as recited in claim 113.
As Mathies et al. teach cell lysis to release target nucleic acid for further analysis (e.g. para 0072, pg. 8), the combined teachings of Hayden and Mathies et al. render obvious claim 114. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,155,809
Claims 105-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,155,809 in view of Hayden (US20110028334); Gormley et al. (US20100041561); Roesler et al. (US20100248991) and Mathies et al. (US20100285975).
Claims 1-18 of U.S. Patent No. 11,155,809 do not expressly teach all the features of the claimed invention, such as hybridizing the capture sequence, or a portion thereof, of the oligonucleotide primers to at least a portion of the target nucleic acid in each partition, and performing template directed nucleic acid polymerization of the hybridized oligonucleotide primers, thereby covalently attaching the oligonucleotide primers to at least a portion of the target nucleic acid in each partition, wherein the template directed nucleic acid polymerization is performed before or after combining partitions.
However, these features are known in the art. As noted in the current rejections, Hayden teaches claims 105, 107, 108 and 111. Furthermore, the combined teachings of Hayden and Gormley et al. render obvious claims 105, 107 and 108. Furthermore, the combined teachings of Hayden and Roesler et al. render obvious claims 106 and 112. Furthermore, the combined teachings of Hayden and Mathies et al. render obvious claims 109,110, 113 and 114. 
Therefore, as claims 1-18 of U.S. Patent No. 11,155,809, Hayden, Gormley et al., Roesler et al., and Mathies et al.   all disclose methods comprising  sequencing analysis , it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-18 of U.S. Patent No. 11,155,809 and to include the teachings of Hayden, Gormley et al., Roesler et al., and Mathies et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of analyzing a target nucleic acid of a plurality of cells.





Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHANA S KAUP/Primary Examiner, Art Unit 1675